Appeal from an order of the Family Court, Onondaga County (Michele Pirro Bailey, J), entered June 26, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her child. Contrary to the mother’s contention, the record supports the determination of Family Court that a suspended judgment, i.e., “a brief grace period designed to prepare the parent to be reunited with the child” (Matter of Michael B., 80 NY2d 299, 311 [1992]), was not in the child’s best interests (see generally Matter of Shadazia W., 52 AD3d 1330, 1331 [2008], lv denied 11 NY3d 706 [2008]; Matter of Da’Nasjeion T., 32 AD3d 1242 [2006]). Contrary to the further contention of the mother, the court properly denied her request for posttermination contact, inasmuch as she “failed to establish that such contact would be in the best interests of the child[ ]” (Matter of Diana M.T., 57 AD3d 1492, 1493 [2008], lv denied 12 NY3d 708 [2009]; see Matter of Christopher J., 60 AD3d 1402 [2009]). Present— Centra, J.P., Fahey, Peradotto, Lindley and Pine, JJ.